Title: From Thomas Jefferson to the Judges of the High Court of Chancery, 5 March 1781
From: Jefferson, Thomas
To: Judges of the High Court of Chancery



Sir
Richmond March 5th. 1781

The Executive (on the publick account) are under a Difficulty which will be sufficiently explained by the within Paper. You will perceive by that that we propose to refer the Matter to Arbitration in another State: nevertheless we suppose the only question which occasions a Doubt (that is whether if Mr Nathan took up the Bills bona Fide as he alledges, he is entitled to a paiment in hard Money at par) must have been frequently decided, and in such Case we should be unwilling to show such Ignorance of the Law as to require an award on a clear point. I am therefore desired to beg your advice on that Point, assuring you that it shall not come in Question before you judicially; if you shall be of Opinion that we ought to pay at par we shall do it; if you think otherwise, it shall be referred as you see by the paper has been agreed on. I am only to trouble you farther for an immediate answer if you will be so good as to oblige us. I am with very great Esteem, your most obt. Servt.,

T. J.

